      Case 4:19-cv-00757-BSM Document 14 Filed 06/25/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

B.A.C.A. INTERNATIONAL, INC.                                               PLAINTIFF

v.                        CASE NO. 4:19-CV-00757-BSM

MIKE RAGSDALE, et al.                                                   DEFENDANTS


                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 25th day of June, 2020.




                                                 UNITED STATES DISTRICT JUDGE
